,-




HonorableCharlerH. TbwrhId
Comty Attorney
GalvestonCounty
Galveston,Texas

Dear Sir:                             Opi+xl No. C-6702
                                      RW GalvestonCounw lktsr Control
                                      & lbprovawat Mstriot no. 2; lkter
                                      and sewer service,League City, Texas.

        Ha ar* 5n receiptof your latter in whiah you quots'%hefollowing
letterfrom Mr. B. L. Gates, Seoretaryof the lbeve mentimed Water Control
Mstriutr

"Thewter and sewer system owned by our distriotis'ianeed of repairs lad
extensions. Part of the propertieslying in the districtam not serviced
by these utilitiesand a'.WJOrdiBg~ we are wonderingif there is say legal nay
M whiah peoplemsy vote tam8 upoa themselvesand have it apply only to
prope* serviasdby the water and 8ener lines.

"In our disoussioaait has been suggestedthat if a tax ie appliedat all it
would have to apply 08 all the propertytithinthe dlstriotand in order to
be oertainon this point,we are asking for your opinion."

         Replyingto the above, you am advisedthat it is our opinionthat m
districtoould levy a tax and have it apply only to propertyserviaedby the
water and 8-r lines,andthisdistriotwouldhava no authoritgto levy w
tax, eitheron all of the propertyor only onthat part servioedby the water
and sewer lines.

         In the first plaoe,~theBoati of Hater Engineershave adopteda pal-
icy of being mob more striotia creatinga districtwith authorityto levy
taxes than they are with dintriotsproposingto issue reomue bonds only. In
otherwords, when it is proposed to issuetax bonds,the Board requiresthe,
plans and speoifications to showthat praotioallyall personsresidiagwith-
in the districtoan be furnishedwith the faailitiesof the distriot,whereas
in the issuauoeof revenuebonds, only those persons*o are situatedaad
aotuallyuse the faoilitiesof the distriotaad receivethe '4neMts of the
waterand sewer systamsare requiredto pay anything.

        In the order authorizingthe issuame of bonds of the above mention-
ed distriat,shiohrsoord is on file in the offioaof the Comptroller,it is
Hon. CharlesH. ThoobPld-- page 2 (o-6702)



recitedthat the distriothas the law&l power to pledgethe net revenues
and has lawfkllykxoroisedsaid power under the Constitutionend laws of
the State of Texas, iaoludingthe power existingunder Artioles~7660-90a,
Revised Civil Statutesof Toxas,vdthmnendmnts thereto. SectionA of the
bond order omtaims the following:

“A. Bates.The distriotshall fix and maintainrates and oolleotcharges
for theaoilitios aad sorvioosaffordedbytho system,which till pro-
vide rewnues suffioieatat all times:

   "(1 To pay all reasonableoperationand maintonanooexpenses.
   "(21 To establishand maintainthe Bond Fund.
   "(3) To establisha B&tome&     aad Replaoemat Fund.
   "(4) To pay all outstandingindebtednessagainstthe System,other
          than kmdrr, as and whoa the scenebooome due."

    If the rates now in offout are not sufficientto oarry out the purposes
onumeratod above, the only solutionis to amend the rate ardor and raise
the rates of the water users so that auffioiontPmd8 will bo providedfor
said purposes. If you woro to tax only the users ofwator, it sooms to us
that the same resultswould be dbtaimedby raisingthe rates.

                                         Yours voxytruly

                                     ATTORXEYGERSRhLOFTEXAS

                                      % /s/C. F. Gibson

                                            C. F. Gibson
                                               AssistPnt

AFTWVED JULY 23, 1945
/s/ CarlosAshley                              AF'PROWZD
FIRSTASSISTANT                              OpinionCoxauittea
AT'IW2NRY
        GBNERAL                                 ByBWB
                                                Chairman

CF.%RPlOgW